DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Status of Claims
Claims 13-18, 20-26 are pending.  Claims 13-18, 20-26 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
No foreign priority is claimed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 has been considered by the examiner.

Claim Objections
Claims 13, 23, and dependent claims are objected to because of the following informalities:  the amendment does not correctly identify text that has been deleted from the prior set of claims.  For instance, in claim 13, the prior version of the claim cites “wherein a portion of the working channel adjacent …”, but in this amendment cites “wherein a portion of the  (extra space is quoted as seen in the claim)channel passing through 
Claim 23 contains a typographical error: “… has a central axis that diverges from said longitudinal axis; a advancing the endoscope into the body cavity;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-18, 20-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Begg 2018/0206712.
For claim 13, Begg discloses an endoscope (abstract; [0004-0007] describes the various embodiments which may be relevant, also [0057]; fig 6A-C;), comprising:
a shaft (630) extending along a longitudinal axis to a distal housing (distal portion of 630 which includes the channel through which tubular enclosure 620 is inserted, e.g. the portion delineated at view point 6D in fig 6A);
an image sensor (camera 610; [0057]) carried by the distal housing; and
a channel (channel described above with respect to the shaft, i.e. depicted by dotted line in figs 6A-C) extending through the shaft and distal housing, wherein said channel terminates in a distal opening in a wall of the distal housing and is configured to receive a straight tool (fig 6A-6C);
wherein a portion of the channel passing though the distal housing has a central axis which is inclined relative to the longitudinal axis of the shaft when the distal housing is in a straightened configuration (fig 6A shows the straightened configuration of the distal end of the shaft.  This includes the cut out portion which has the inclined central axis.  In other words, the central axis of the channel diverts downward in the figure since it is directed toward the side wall of the shaft.  This is “inclined” relative to the longitudinal axis of the shaft) and wherein passage of the straight tool through the inclined portion of the channel and outwardly through the distal opening causes the distal housing to deflect relative to the longitudinal axis (fig 6A-C).
 For claim 14, Begg discloses the endoscope of claim 13 wherein the distal housing comprises in part an elastomeric material ([0058 discloses various elastic materials the endoscope is made from).
For claim 15, Begg discloses the endoscope of claim 13 wherein the distal housing comprises in part a flexible material ([0058]; figs 6A-C).
For claim 16, Begg discloses the endoscope of claim 13 wherein the distal housing has a cylindrical shape for insertion into a patient’s body and is capable of adjustment to a non-cylindrical shape for accommodating a tool introduced through the channel (Fig 6A shows a strictly cylindrical shape and then adjusts to a noncylindrical shape when tube 620 is inserted within, fig 6C).
For claim 17, Begg discloses the endoscope of claim 13 wherein the portion of the working channel in the distal housing is adjustable between a central axis aligned and non-aligned with the central axis of the proximal portion of the channel (figs 6A-C).
For claim 18, Begg discloses the endoscope of claim 14 wherein the elastomeric distal housing has a repose position in which the central axis of the channel has a non-straight shape and a tensioned position wherein said central axis has straight shape for accommodating a tool introduced therethrough (figs 6A-C).
For claim 20, Begg discloses the endoscope of claim 13 wherein a cross-sectional dimension of the channel combined with a diagonal dimension of the image sensor is greater than a cross-sectional dimension of the shaft (fig 1, fig 6A-C).
For claim 21, Begg discloses the endoscope of claim 13 wherein a diagonal dimension of the image sensor is greater than 50% of a cross-sectional dimension of the shaft (fig 6A-C).
For claim 22, Begg discloses the endoscope of claim 13 wherein a diameter of the channel is greater than 50% of a cross-sectional dimension of the shaft (fig 6A-C).
For claim 23, Begg, through the normal and regular use of the device disclosed in claim 13 (see rejection of claim 13 for relevant citations) discloses a method for imaging and treating a body cavity, comprising: 
providing an endoscope comprising: 
(a) an elongated member extending about a longitudinal axis and having a proximal portion and a shape-adjustable distal portion; 
(b) an image sensor carried by the shape-adjustable portion; and 
(c) a channel extending through the proximal portion of the elongated member and at least a portion of the shape-adjustable distal portion of the elongated member, wherein the channel through the shape-adjustable distal portion terminates in an opening through a wall of the distal housing and has a central axis that diverges from said longitudinal axis; a
advancing the endoscope into the body cavity; 
imaging the body cavity with the image sensor; 
advancing a tool through the channel and outwardly through the opening in the distal housing into the body cavity, wherein advancing the tool through an entire length of the channel causes the shape-adjustable distal portion of the elongated member to deflect relative to a proximal portion of the elongated member; and 
using the tool to treat the body cavity.
For claim 24, Begg discloses the method of claim 23 wherein advancing the tool through the entire length of the channel causes the central axis of the working channel in straighten and align with the central axis of the elongate member (fig 6A-C).
For claim 25, Begg discloses the method of claim 24 wherein the tool remains straight as the distal portion deflects (fig 6A-C).
For claim 26, Begg discloses the method of claim 23 wherein the image sensor is an optical image sensor having a field-of-view projecting in a generally distal direction relative to the distal portion (fig 6A-C).

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the prior art is incorrectly listed under the heading “Claim Rejections - 35 USC @ 112”.  Regardless of this minor issue, applicant’s arguments are directed to an embodiment that is not relied upon in the rejection.  Applicant cites the embodiment of camera 310, i.e. figs 1-3E.  The rejection clearly relies upon the embodiment of figs 6A-C.  As such, applicant’s arguments are not found to be persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jae Woo/Examiner, Art Unit 3795    

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795